IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00446-CV

JAY PARKER AND LINDSEY PARKER,
                                                           Appellants
v.

GLENN WEBER,
                                                           Appellee


                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2015-2039-3


                                            ORDER

       On March 5, 2018 a document entitled “Appellee’s Suggestion of Death” was

filed. The document was filed by Christopher Wayne Weber, Independent Executor of

the Estate of Glenn Weber. Citing Texas Rule of Civil Procedure 151, he requests the

Court name him as Appellee. See TEX. R. CIV. P. 151. To the extent that the suggestion of

death could be considered a motion, it is denied. See TEX. R. APP. P. 7.1(a). The appeal

will remain styled as it was docketed, and the Court “will proceed to adjudicate the

appeal as if all parties were alive.” Id.

                                             PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 18, 2018




Parker v. Weber                         Page 2